                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI


SHULER, et al.,                                   )
                                                  )
               Plaintiffs,                        )
                                                  )
      v.                                          )        Case No. 6:20-cv-03281-MDH
                                                  )
ARNOTT, et al.,                                   )
                                                  )
               Defendants.                        )


                                             ORDER

       Before the Court is Plaintiffs’ Pro Se Motion to Have Court Issue Summonses and Serve

Process (Doc. 10). The Court previously granted Plaintiff’s pro se motion for leave in forma

pauperis (IFP) (Doc. 4) and Plaintiffs have filed their Complaint (Doc. 8). Plaintiffs requests that

the Court order service to be made by a United States marshal or deputy marshal or by a person

specially appointed by the Court due to Plaintiffs’ IFP status. See FRCP 4(c)(3). Plaintiff has

provided service information for each defendant. (See Doc. 10, Ex. A).

       The Court hereby GRANTS Plaintiff’s motion and ORDERS the Clerk of the Court to

issue appropriate summons as authorized by Federal Rule of Civil Procedure 4, and deliver the

summons, the Complaint and a copy of this Order to the United States Marshal for service of

process.

IT IS SO ORDERED.


Date: February 17, 2021
                                                        /s/ Douglas Harpool_____________
                                                      DOUGLAS HARPOOL
                                                      UNITED STATES DISTRICT JUDGE




           Case 6:20-cv-03281-MDH Document 11 Filed 02/17/21 Page 1 of 1
